Citation Nr: 1726795	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  12-31 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial compensable disability rating for left elbow osteoarthritis, status post radial fracture, with limitation of supination and pronation prior to February 23, 2016, and in excess of 20 percent thereafter.

2. Entitlement to an initial disability rating in excess of 10 percent for left elbow osteoarthritis, status post radial fracture, with limitation of extension.

3. Entitlement to an initial disability rating in excess of 10 percent for left ankle disability, status post fracture with surgical repair.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to December 1996 and from June 2000 to July 2011.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in November 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In November 2014, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.


FINDINGS OF FACT

1. Prior to February 23, 2016, the Veteran's left elbow disability was characterized by noncompensable limitation of motion with X-ray evidence of osteoarthritis.

2. As of February 23, 2016, the Veteran's left elbow disability has been characterized by noncompensable limitation of flexion and extension with X-ray evidence of osteoarthritis, along with limitation of pronation with motion lost beyond the middle arc; loss of supination or pronation due bone fusion and compensable limitation of flexion or extension (less than 100 degrees of flexion or less than 60 degrees of extension) have not been shown.

3. Throughout the appeals period, the Veteran's left ankle disability has been characterized by pain on use with, at most, mild limitation of motion and X-ray evidence of degenerative changes.


CONCLUSIONS OF LAW

1. The criteria for entitlement to an initial disability rating in excess of 10 percent for left elbow osteoarthritis, status post radial fracture, with limitation of supination and pronation, prior to February 23, 2016, and in excess of 20 percent thereafter have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5205-5213 (2016).

2. The criteria for entitlement to an initial disability rating in excess of 10 percent for left elbow osteoarthritis, status post radial fracture, with limitation of extension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5205-5213 (2016).

3. The criteria for entitlement to an initial disability rating in excess of 10 percent for left ankle disability, status post fracture with surgical repair, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his claims in January 2011.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  

The Veteran has undergone VA examinations related to the disabilities on appeal in March 2011, February 2012, and February 2016.  The Veteran challenged the adequacy of the 2011 VA examination in his Notice of Disagreement filed in February 2012, stating that no measuring device had been used for his range of motion findings.  (See Virtual VA, Notice of Disagreement, received 02/13/2012, p. 1.)  These inadequacies were addressed in the February 2016 VA examination and there is no argument or indication that this examination is inadequate or that the findings do not reflect the current severity of the disability.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's issues on appeal.  As such, the Board will proceed with consideration of the Veteran's appeal.

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this instance, staged ratings were assigned by the RO with respect to the Veteran's left elbow limitations of supinatio and pronation.  The Board finds no reason to disturb these staged ratings or to assign staged reatings for the other disabilities on appeal, as explained more fully below.

Under Diagnostic Code 5010, arthritis due to trauma substantiated by X-ray findings is rated under Diagnostic Code 5003 as degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.

When there is some limitation of motion of the specific joint that is noncompensable under the appropriate diagnostic codes, a rating of 10 percent for each such major joint affected by limitation of motion is assigned.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 must be considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

Elbow

There are multiple diagnostic codes pertaining to disabilities of the elbow, wherein ratings are assigned based on specific limitations associated with those disabilities.  The Board will address only those rating criteria which are relevant to the Veteran's specific disability picture.  The record shows that the Veteran is right-hand dominant and that the affected, or left, elbow is therefore the minor side for rating purposes.  To that end, only the rating criteria with respect to the minor side are discussed below.

Diagnostic Code 5205 provides that ankylosis of the elbow, that is, complete limitation of motion such that the elbow is frozen in place, is rated based on the anatomical position in which the elbow is locked.  In this instance, the Veteran's elbow is not ankylosed and this diagnostic code is not applicable.  The Board acknowledges that the February 2016 VA examiner used the term ankylosis as part of the description of the Veteran's left elbow, but further notes that this was part of a description of severity of disability, which included adhesions and weakened movement.  Thus, the rating criteria pertaining to ankylosis will not require further discussion.  38 C.F.R. § 4.71a. 

Diagnostic Code 5206 provides that flexion of the forearm limited to 110 degrees is rated as noncompensably (0 percent) disabling; flexion of the forearm limited to 100 degrees is rated 10 percent disabling; flexion of the forearm limited to 90 degrees is rated 20 percent; flexion of the forearm limited to 70 degrees is rated 20 percent for the minor side; flexion of the forearm limited to 55 degrees is rated 30 percent for the minor side; and flexion of the forearm limited to 45 degrees is rated 40 percent for the minor side.  38 C.F.R. § 4.71a.

Diagnostic Code 5207 provides that extension of the forearm limited to 45 degrees is rated 10 percent; extension of the forearm limited to 60 degrees is rated 10 percent; extension of the forearm limited to 75 degrees is rated as 20 percent; extension of the forearm limited to 90 degrees is rated 20 percent for the minor side; extension of the forearm limited to 100 degrees is rated 30 percent for the minor side; and extension of the forearm limited to 110 degrees is rated 40 percent for the minor side.  38 C.F.R. § 4.71a.

Diagnostic Code 5208 provides that forearm flexion limited to 100 degrees with forearm extension limited to 45 degrees is rated 20 percent.  38 C.F.R. § 4.71a.

Diagnostic Code 5209 provides ratings for other impairment of the elbow.  Joint fracture, with marked cubitus varus or cubitus valgus deformity or with ununited fracture of head of radius, is rated 20 percent disabling for the major side and 20 percent for the minor side.  Flail joint of the elbow is rated 60 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5210 provides that nonunion of the radius and ulna, with flail false joint, is rated 40 percent for the minor side.  38 C.F.R. § 4.71a.

Diagnostic Code 5211 provides for ratings based on impairment of the ulna.  In this instance, impairment of the ulna is not shown and the rating criteria do not require any further discussion.  38 C.F.R. § 4.71a.

Diagnostic Code 5212 provides for ratings based on impairment of the radius, to include malunion of the radius with bad alignment, nonunion of the radius in the upper or lower half with false movement, and deformity.  In this instance, although there is evidence that the Veteran has nonunion of the radial head, there is no evidence of bad alignment, false movement, or deformity.  As such, this Diagnostic Code does not apply.  38 C.F.R. § 4.71a.

Diagnostic Code 5213 provides ratings based on impairment of supination and pronation of the forearm.  Normal forearm supination is from 0 degrees to 85 degrees.  Normal forearm pronation is from 0 degrees to 80 degrees.  38 C.F.R. § 4.71, Plate I.  Diagnostic Code 5213 provides that supination of the forearm limited to 30 degrees or less is rated 10 percent disabling.  Limitation of pronation with motion lost beyond the last quarter of arc, so the hand does not approach full pronation, is rated 20 percent disabling; limitation of pronation with motion lost beyond the middle of arc is rated 20 percent for the minor side.  Additional ratings for loss of supination or pronation due to bone fusion would not apply here, as there is no evidence of bone fusion.  38 C.F.R. § 4.71a. 

Facts
At the March 2011 VA examination, the Veteran reported suffering an elbow fracture and follow-up surgery on the left ankle after a motor vehicle accident in August 1995.  (See Virtual VA, C&P Exam, received 0704/2011, General Medicine, p. 2.)  He had symptoms including weakness, stiffness, heat, swelling, redness, fatigability, tenderness, pain, and loss of range of motion.  He had flare-ups as often as 3 times per week, each lasting up to two hours, with pain at 10 out of 10 in severity.  His flare-ups were caused by physical activity and alleviated by over the counter medication.  He experienced a loss of overall functioning, including interference in performance of occupational duties and activities of daily living.  The examiner noted that the Veteran is right-hand-dominant.  (p. 6.)  The Veteran's range of motion in the left elbow was to 130 degrees of flexion, 15 degrees of extension, 60 degrees of supination, and 80 degrees of pronation.  The last of these findings was within normal limits.  There was no evidence of additional limitations due to pain, fatigue, weakness, lack of endurance, or incoordination.  (p. 7.)  Review of X-rays showed degenerative changes in the left elbow and an old healed fracture with orthopedic plate in place.  (p. 11.)  The examiner diagnosed a chronic left elbow condition of post-fracture with loss of range of motion and ostearthritis with internal fixation and scar.  (p. 12.)
At the VA examination in November 2012, the Veteran's prior left elbow surgery was noted.  (See Virtual VA, VA Exam, received 11/21/2012, p. 70.)  There was pain on range of motion, specifically on extension, in the left forearm and biceps.  The Veteran reported that he had pain on lifting weight, that he could not golf as a result of position issues, and that he had loss of range of motion.  Testing showed limitation of extension to 20 degrees and flexion to 140 degrees.  There was evidence of localized tenderness or pain on palpation.  X-rays showed mild degenerative changes in the left elbow with posttraumatic deformity of the proximal radius with plate and screw fixation.  (p. 77.)  
At the November 2013 Board hearing, the Veteran testified that his elbow had pain flare-ups with the cold.  (See Virtual VA, Hearing Transcript, received 12/09/2014, p. 4.)  Also, as a respiratory therapist he was responsible for doing CPR on patients in distress, as often as a few times per week.  He would become fatigued easily and have pain in his elbow for days afterward.  He reported that at the time of his last examination he had been able to rest for a few days and had not been doing the normal heavy lifting or chest compressions frequently required in his job.  (p. 5.)  He reported increased pain and stiffness in his joints first thing in the morning as well.  (p. 7.)  He also often had pain traveling down his arm and into his hands and fingers.  (p. 7.)  When his job required him to lift patients and to reposition them, he had trained himself to compensate for the weight with his right hand, but he still needed to use both hands in his work.  (p. 8.)  He did not use a splint on his left arm, but had adopted a specific way of carrying it.  (p. 9.)
A December 2014 private orthopedic visit noted complaints of left elbow pain for three months, with recent lessening of his pain.  A physical examination of the left elbow showed no obvious swelling or redness.  There was mild tenderness at the area of the radial head.  Range of motion testing showed extension limited to 20 degrees and flexion limited to 120 degrees.  He had full pronation but his supination was limited to 45 degrees with pain.  X-rays showed a plate and multiple screws involving the radial head and neck, with some loosening of the screws, evidence of a prior ulna shaft fracture, and posttraumatic arthritis.  (See Medical Treatment Records, received 01/15/2015, p. 1.)  Follow-up treatment showed pain in the left elbow with crepitus on rotation.  A review of the X-ray showed nonunion of the radial head at the radiocapitellar joint.  (p. 2.)  A CT scan of the left elbow in January 2015 showed posttraumatic osteoarthritis of the elbow, with evidence of a post-surgical comminuted intra-articular radial head fracture with nonunion.  (p. 3.)  Another review of the CT scan noted that there was painful nonunion of the radial head with arthritis.  (p. 6.)
The February 2016 VA examination noted a prior left radial fracture with internal fixation and current osteoarthritis in the left elbow.  (See C&P Exam, received 02/23/2016, p. 2.)  He had pain flare-ups several times a year and limitation of motion.  The Veteran reported that he was right-hand dominant.  Range of motion testing showed flexion reduced to 105 degrees, extension ranging from 105 to 25 degrees (normal being 145 to 0 degrees), supination to 40 degrees and pronation to 45 degrees with pain.  (pp. 3-4.)  There was no additional limitation with repetition.  The examiner noted contributing factors of disability including less movement than normal due to ankylosis or adhesions and weakened movement due to muscle or peripheral nerve injury.  (p. 4.)  There was no reduction in muscle strength and no muscle atrophy.  The examiner noted that the Veteran had an ununited fracture of the head of the radium and impairment of pronation with loss beyond the middle arc.  (p. 5.)  There was also evidence of degenerative or traumatic arthritis of the left elbow.  (p. 7.)  
Analysis
The Veteran has been assigned more than one disability rating for his left elbow disability.  The first for consideration is a 10 percent disability rating based on noncompensable limitation of motion, specifically flexion and extension, applying the provisions for osteoarthritis set forth in Diagnostic Codes 5003 and 5010, prior to February 23, 2016.  A separate rating was assigned for the noncompensable limitation of supination and pronation, specifically a noncompensable rating because the provisions of Diagnostic Codes 5003 and 5010 apply only based on the number of joints involved (in this case, one major joint, the left elbow) and not on the number of planes of motion for which noncompensable limitations are shown.  As of February 23, 2016, a 20 percent disability rating was assigned for the limitation of supination under Diagnostic Code 5213, and the rating assigned for limitation of flexion and extension remained at 10 percent based on Diagnostic Codes 5003 and 5010.
After a review of all of the evidence of record, to include that set forth above, the Board finds that entitlement to higher disability ratings than those currently assigned has not been shown.  Specifically, with respect to the question of entitlement to a disability rating in excess of 10 percent for the left elbow prior to February 23, 2016, the evidence shows that the Veteran has arthritis in his left elbow.  Under Diagnostic Codes 5003 and 5010, a rating of 10 percent for each such major joint affected by noncompensable limitation of motion is assigned.  A major joint is defined in 38 C.F.R. § 4.45(f) as the shoulder, elbow, wrist, hip, knee, or ankle.  The left elbow is a single major joint and could only receive a single compensable rating under these Diagnostic Codes, so long as the limitations of motion shown were noncompensable.  
The record shows that the Veteran's limitation of flexion and extension has been noncompensable since the date of service separation.  Compensable limitation of flexion would require no more than 100 degrees of motion; compensable limitation of extension would require no more than 60 degrees of motion.  At the March 2011 VA examination, the Veteran had 130 degrees of flexion and 15 degrees of extension.  At the November 2012 VA examination, the Veteran showed flexion to 140 degrees and extension to 20 degrees, both well in excess of that required for a 10 percent disability rating.  The December 2014 private visit noted flexion to 120 degrees and extension to 20 degrees; the February 2016 VA examination showed flexion to 105 degrees and extension to 25 degrees.  On both occasions, again both measurements were not restricted to the point meeting the requirements for a 10 percent disability rating.  As such, the assigned disability rating of 10 percent under the provisions with respect to osteoarthritis shown on X-ray is appropriate and a higher disability rating is not warranted.  38 C.F.R. § 4.71a.
With respect to the Veteran's limitation of supination or pronation, the VA examinations of March 2011 and November 2012 did not reflect any limitations.  At the December 2014 private visit, the Veteran had full pronation but for the first time exhibited limitation of supination, in this case to 45 degrees with pain.  As such, there was no basis for a compensable rating for limitation of supination prior to December 2014 and the extent of limitation shown at that time is less than that required for a 10 percent disability rating.
At the February 2016 VA examination, the Veteran had supination to 40 degrees and pronation to 45 degrees with pain, resulting in loss of motion beyond the middle arc.  The February 2016 VA examination was the basis of the assigned 20 percent disability rating, and the criteria for a 20 percent disability rating is loss of motion beyond the middle arc for the minor side.  A still-higher disability rating would require evidence of bone fusion with the hand being fixed either in supination or hyperpronation.  This has not been demonstrated.
The Board has considered the Veteran's statements that his left elbow pain is exacerbated by his work, particularly when he performs CPR for multiple patients, and that he has needed to find a specific manner of positioning his arm in order to minimize his pain.  However, the record does not show that the Veteran's left elbow disability prevents him from engaging in his occupation as a respiratory therapist or has required any specific medical treatment.  As such, there is no basis for finding that the disability picture most closely approximates a rating in excess of 20 percent as currently assigned.  38 C.F.R. § 4.71a.

Ankle: Facts and Analysis

Disabilities of the ankle are rated under two specific Diagnostic Codes, based on the types of functional limitations associated with the disabilities, particularly limitation of motion.  Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5270 provides ratings for ankylosis of the ankle, that is, for complete lack of movement or a frozen ankle, with the assigned disability rating based on the position in which the joint is fixed.  In this instance, the Veteran does not have ankylosis in the left ankle and the rating criteria for ankylosis need not be discussed any further.  38 C.F.R. § 4.71a.

Diagnostic Code 5271 provides ratings based on limitation of extension of the ankle.  Moderate limitation of motion of the ankle is rated as 10 percent disabling; and marked limitation of motion of the ankle is rated as 20 percent disabling.  38 C.F.R. § 4.71a.

At the VA examination in March 2011, the Veteran reported an injury to his left ankle as a result of a motor vehicle accident in August 1995, with residual weakness, stiffness, lack of endurance, fatigability, tenderness, and pain.  (See Virtual VA, C&P Exam, received 0704/2011, General Medicine, p. 2.)  He had flare-ups as often as twice a week and lasting up to two hours, with the pain severity at 10 out of 10.  Flare-ups were the result of physical activity and were alleviated by rest and pain medication.  He described difficulty walking.  He had not had any incapacitation in the past 12 months, only limitations on his usual occupational duties and activities of daily living.  Range of motion testing showed dorsiflexion limited to 15 degrees and plantar flexion limited to 35 degrees, with evidence of tenderness.  (p. 8.)  There was no additional limitation of motion with repetition.  A review of X-rays showed an old healed fracture and post-surgical changed, with no indication of malunion.  (p. 11.)  The examiner diagnosed chronic left ankle condition of sprain, status post fracture and surgical repair with scar, and listed symptoms as pain, decreased range of motion and X-ray findings.  (p. 12.)

At the November 2012 VA examination, the Veteran's history of left ankle surgery and screw fixation of the medial malleolus was noted.  (See Virtual VA, VA Examination, received 11/21/2012, p. 94.)  The Veteran reported symptoms of pain in the left ankle, particularly after being seated for prolonged periods of time, as when driving, and then needing to walk again; with stiffness and soreness in his feet also after prolonged standing as part of his job.  On physical examination, range of motion showed plantar flexion to 45 degrees and dorsiflexion to 20 degrees, with no change after repetitive testing.  (p. 96.)  Testing showed no evidence of instability, no loss of muscle strength, and no ankylosis.  (p. 98.)  X-rays showed minimal degenerative changes and postoperative changes with intact hardware.  (p. 101.)  

At the November 2013 Board hearing, the Veteran testified that his ankle disability interfered with his job performance.  (See Virtual VA, Hearing Transcript, received 12/09/2014, p. 3.)  As a respiratory therapist, he worked 12 hour shifts, mostly on his feet, caring for patients, and a few hours into the shift he would begin to have pain and to limp.  He was unable to extend his shifts or take on extra shifts because of the pain in his ankle from his normal job duties.  His ankle also affected his activities of daily living, to include doing errands with his wife; he often did not accompany her because the walking caused additional pain and fatigue.  (p. 6.)  He took Tylenol to relieve his pain, usually at the end of a work day, and would put his foot up as well.  He had increased pain and stiffness in the joints first thing in the morning.  (p. 7.)  He testified that he didn't wear an ankle brace or other assistive device to help with his ankle.  (p. 9.)  

In December 2014, the Veteran was seen by a private orthopedist with complaints of left ankle pain.  On physical examination, there was no evidence of redness or swelling, but there was tenderness over the medial aspect of the ankle.  The ankle was stable on testing with range of motion from 0 to 20 degrees of plantar flexion.  X-rays were reviewed which showed degenerative changes in the ankle and medial screws from a prior surgery.  (See Medical Treatment Records, received 01/15/2015, p. 5.)

The February 2016 VA examination of the left ankle noted a diagnosis of left ankle sprain, status post fracture with surgical repair.  (See C&P Exam, received 02/23/2016, p. 2.)  The Veteran reported that his ankle hurt after long shifts.  Objectively, his range of motion testing was normal, with dorsiflexion to 20 degrees and plantar flexion to 45 degrees and no pain noted on examination.  (p. 3.)  There was mild tenderness to palpation over the medial aspect.  He reported that he had difficulty with prolonged standing.  (p. 5.)  Muscle strength was normal and there was no muscle atrophy or evidence of instability or dislocation.  (pp. 5-6.)

After considering all of the evidence of record, to include that set forth above, the Board finds that the Veteran's left ankle disability with osteoarthritis is not productive of the level of symptomatology associated with a rating higher than 10 percent.  Specifically, the Veteran is only shown to have manifested any loss of range of motion at the March 2011 VA examination prior to service separation, and then showed limitation of dorsiflexion to 15 out of 20 degrees and limitation of plantar flexion to 35 out of 45 degrees.  In neither case would the limitation of motion be considered moderate, as required for a 10 percent disability rating, being a loss of less than half of the range of motion, and certainly was not within the range of marked limitation of motion.  As such, the range of motion most closely approximates a noncompensable (0 percent) disability rating under Diagnostic Code 5271.  Therefore, the assignment of a 10 percent disability rating for osteoarthritis as a single major joint with X-ray evidence of arthritis under Diagnostic Codes 5003 and 5010 was appropriate and a still higher disability rating was not warranted for the left ankle disability.

In so finding, the Board has considered the Veteran's statements regarding his increased pain after prolonged standing and the fact that this results in limitations in his job performance, including a reluctance to accept extra shifts.  However, the Board notes that the Veteran is able to perform his job duties, although he may on occasion limp or experience pain at the end of a shift.  He is not shown to use any sort of ankle brace or to require any assistive device, and there is no evidence of loss of muscle strength or tone.  As such, the Board finds that the Veteran's left ankle disability is not productive of the marked impairment necessary to warrant a disability rating higher than the 10 percent currently assigned.  38 C.F.R. § 4.71a.

In closing, the Board notes that, to the extent any of the examinations discussed above may contain deficiencies, such as not measuring passive motion, or providing an estimate of additional functional limitation on flare-up, neither the Veteran nor his representative have raised any argument in this regard.  
See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  In any event, the Board finds that the potential deficiencies noted above did not produce any fundamental unfairness and rather, additional development for the purpose of correcting any such deficiencies would likely only serve to delay adjudication, with no likely benefit flowing to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546  (1991).






ORDER

Entitlement to an initial disability rating in excess of 10 percent for left elbow osteoarthritis, status post radial fracture, with limitation of supination and pronation prior to February 23, 2016, and in excess of 20 percent thereafter is denied.

Entitlement to an initial disability rating in excess of 10 percent for left elbow osteoarthritis, status post radial fracture, with limitation of extension is denied.

Entitlement to an initial disability rating in excess of 10 percent for left ankle disability, status post fracture with surgical repair, is denied.




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


